DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the service" in the eighteenth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the matching service" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the matching results" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the service from the query” in the second line. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the result of the matching" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the service" in the twentieth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the matching service" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the matching results" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the service from the query” in the second and third lines. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the diagnosis or the condition” in the third line. This limitation is indefinite because it is unclear whether it is referring to the diagnosis and condition recited in claim 7 as part of the registration data or the diagnosis and condition recited in claim 7 as a portion of the query.
Claim 10 recites the limitation "the matching results" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the service" in the twentieth line.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the matching service" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the matching results" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the service from the query” in the second line. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the diagnosis or the condition” in the third line. This limitation is indefinite because it is unclear whether it is referring to the diagnosis and condition recited in claim 13 as part of the registration data or the diagnosis and condition recited in claim 13 as a portion of the query.
Claim 16 recites the limitation "the result of the matching" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rappaport					U.S. Patent No. 7,739,123
Enables users to find data sources relevant to their diagnostic codes.
Holliday et al.				U.S. Publication No. 2020/0387504
Enables searching of diagnostic codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153